WINTERSHEIMER, Justice,
dissenting.
I must respectfully dissent from the majority opinion because I do not believe it was reversible or prejudicial error to allow witnesses to testify about the course of the criminal investigation.
At trial, Brown objected to the introduction of the evidence of the two anonymous phone calls on the basis of hearsay. The *292trial judge then admonished the jury as to both calls, that the answers were not admitted for the truth of the statements but only to show what occurred because of them.
In reviewing the record it should be understood that the police investigation centered on the concern that the robbery and kidnapping was an inside job. Therefore the information received from the first telephone call would tend to confirm this suspicion because the caller knew the family situation of the victim. The second call was relative to the investigation because its receipt and the identification of Brown formed the basis for the confession by co-defendant King.
Co-defendant King confessed to the police that Brown had told him he was the robber. Prior to the anonymous telephone call, King had not been questioned. When he was later interviewed, King first denied knowing Brown or having any knowledge of the robbery. Later, after police told King that they knew Brown was involved, King admitted that he and Brown were cousins and that Brown had admitted to him that he had committed the robbery. After the King confession, Brown’s mother’s home was searched with consent and the search produced a stun gun and a jacket and scarf later determined to have been used in the robbery.
My review of the evidence indicates that the admonition by the trial judge was sufficient to cure any possible prejudice to the defendant with respect to the reasons for admitting the evidence pursuant to Hughes v. Commonwealth, Ky., 730 S.W.2d 934 (1987) and Sanborn v. Commonwealth, Ky., 754 S.W.2d 534 at 541 (1988).
Upon a consideration of the entire case, I do not believe there was any substantial possibility that the result would have been any different, and consequently, the alleged irregularity was not prejudicial. RCr 9.24; Abernathy v. Commonwealth, Ky., 439 S.W.2d 949 (1969).
Here, the introduction of the evidence was harmless. Brown had been connected to the crime not just by the telephone calls but by his admission to his cousin King. He was also found to be in possession of the jacket and scarf used in the crime as well as a stun gun. The defendant was not prejudiced by the limited introduction of the two telephone calls. The error, if any, was harmless and did not require reversal.
Reliance on Hughes, supra, is misplaced because in that ease, this Court recognized the possibility of nonprejudieial error in certain cases. This situation is that type of case.
I would affirm the conviction in all respects.
SPAIN, J., joins in this dissent.